Order entered May 8, 2019




                                        In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                 No. 05-19-00518-CV

                            IN RE LIZA WILDMAN, Relator

              Original Proceeding from the 380th Judicial District Court
                                Collin County, Texas
                        Trial Court Cause No. 380-02529-2018

                                      ORDER
                      Before Justices Brown, Schenck, and Reichek

      Before the Court is relator’s “Motion to Remove Case from the Trial Docket.” We

DENY the motion.


                                                 /s/   DAVID J. SCHENCK
                                                       JUSTICE